IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 96-30252
                         _____________________



KENNETH B. MATHIEU,

                                                   Plaintiff-Appellant,


                                  versus

UNUM LIFE INSURANCE COMPANY OF
AMERICA,

                                              Defendant-Appellee.
_________________________________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                          (95-CV-2709-D)
_________________________________________________________________

                            October 30, 1996

Before REYNALDO G. GARZA, JOLLY, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Appellant    Kenneth   B.   Mathieu   (“Mathieu”)   sued   UNUM   Life

Insurance Company of America (“UNUM”) to recover payments that UNUM

withheld to offset Social Security disability payments that Mathieu

also received. According to its policy, UNUM is entitled to offset

against its own payments any Social Security disability payments

received by a covered employee if those payments are payable “as a

result of the same disability.”      Mathieu insists that because the


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Social Security hearing examiner considered both Mathieu’s prior

back injury and his more recent heart attack, the payments are not

based on the “same disability” and UNUM may not offset.           The

district court concluded that Mathieu had applied for Social

Security disability on the basis of his heart condition, and that

the   hearing   examiner   focused   primarily   upon   the   medical

restrictions caused by the heart condition.      The district court

therefore found that Mathieu’s heart condition was “the crux” of

both awards, and granted summary judgment for UNUM.           Mathieu

appeals this decision.

      We have reviewed the briefs and arguments and we conclude that

the district court correctly assessed the facts and the terms of

the insurance contract.     Both the UNUM payment and the Social

Security disability payment are payable “as a result of” Mathieu’s

heart condition.   Accordingly, the judgment of the district court

is

                                                   A F F I R M E D.